               Case 2:20-cv-01711-MJP Document 17 Filed 01/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JUSTIN L. OAKLEY,                                  CASE NO. C20-1711 MJP

11                                  Plaintiff,                 MINUTE ORDER

12                  v.

13          DOMINO’S PIZZA LLC,

14                                  Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18
             Having received Defendant’s Motion to Compel Arbitration (Dkt. No. 7) and Plaintiff’s
19
     Motion to Remand (Dkt. No. 11) and finding that the Court cannot consider Defendant’s Motion
20
     until the issue of the Court’s jurisdiction is resolved, the Court hereby re-notes Defendants’ Motion
21
     to Compel Arbitration for January 8, 2021, to be considered after the briefing on the Motion to
22
     Remand is complete.
23
            The clerk is ordered to provide copies of this order to all counsel.
24


     MINUTE ORDER - 1
             Case 2:20-cv-01711-MJP Document 17 Filed 01/04/21 Page 2 of 2




 1         Filed January 4, 2021.

 2
                                          William M. McCool
 3                                        Clerk of Court

 4                                        s/Grant Cogswell
                                          Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
